            Case 2:20-cr-00092-JCC Document 150 Filed 08/06/20 Page 1 of 3




01

02

03

04

05

06                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
07                                     AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )          CASE NO. CR20-092 JCC
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )          DETENTION ORDER
11   ALAN GOMEZ-MARENTES,                 )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offense charged:     Conspiracy to Distribute Controlled Substances; Possession with Intent
15
     to Distribute; Money Laundering; Asset Forfeiture Allegations
16
     Date of Detention Hearing:   August 5, 2020.
17
            The Court, having reviewed defendant’s waiver to conduct a detention hearing pursuant
18
     to 18 U.S.C. § 3142(f), and based upon the factual findings and statement of reasons for
19
     detention hereafter set forth, finds that no condition or combination of conditions which
20
     defendant can meet will reasonably assure the appearance of defendant as required and the
21
     safety of other persons and the community.
22



     DETENTION ORDER
     PAGE -1
            Case 2:20-cr-00092-JCC Document 150 Filed 08/06/20 Page 2 of 3




01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02         1.      Defendant has been charged with a drug offense, the maximum penalty of which

03 is in excess of ten years. There is therefore a rebuttable presumption against defendant as to

04 both dangerousness and flight risk, under 18 U.S.C. § 3142(e).

05         2.      Defendant’s criminal record includes a prior drug trafficking conviction from

06 the Eastern District of Washington. After his release from prison, defendant was deported to

07 Mexico. Defendant is alleged to be a leader of this drug conspiracy. He is a native and citizen

08 of Mexico without legal status in the United States. He does not contest detention.

09         3.      Taken as a whole, the record does not effectively rebut the presumption that no

10 condition or combination of conditions will reasonably assure the appearance of the defendant

11 as required and the safety of the community.

12 It is therefore ORDERED:

13      1. Defendant shall be detained pending trial and committed to the custody of the Attorney

14         General for confinement in a correction facility separate, to the extent practicable, from

15         persons awaiting or serving sentences or being held in custody pending appeal;

16      2. Defendant shall be afforded reasonable opportunity for private consultation with

17         counsel;

18      3. On order of the United States or on request of an attorney for the Government, the person

19         in charge of the corrections facility in which defendant is confined shall deliver the

20         defendant to a United States Marshal for the purpose of an appearance in connection

21         with a court proceeding; and

22      4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel



     DETENTION ORDER
     PAGE -2
          Case 2:20-cr-00092-JCC Document 150 Filed 08/06/20 Page 3 of 3




01       for the defendant, to the United States Marshal, and to the United State Pretrial Service s

02       Officer.

03       DATED this 6th day of August, 2020.

04

05                                                     A
                                                       Mary Alice Theiler
06                                                     United States Magistrate Judge

07

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
